OPINION ON PETITION TO REHEAR
KOCH, Judge.
The appellants, Vallie Dee Warren Johnson and Christine Warren Collier, have filed a petition to rehear requesting this Court first, to clarify its opinion filed on January 15, 1985, 689 S.W.2d 173, with regard to the taxation of court costs and second, to tax the costs of the appeal against the proceeds of the sale of certain real property belonging to the estate of Henry E. Warren and presently in the hands of the Clerk and Master of the Chancery Court for Humphreys County, Tennessee.
The opinion filed by this Court on January 15, 1985, at page 181 provided:
The costs in this cause are not taxed against the proceeds of the sale of Henry E. Warren’s real property in the hands of the Clerk and Master of Humphreys County, rather they are taxed against the defendants-appellants and their sureties for which execution, if necessary, may issue.
*181Acting upon the assumption that the clerk and master has already paid the court costs of the proceedings in the trial court occurring after the remand by this Court from the funds of the estate, and with proper deference to the orders regarding the payment of costs entered earlier by the trial court and by this Court, the opinion on this appeal was never meant to be construed as doing anything more than taxing the costs of the present appeal to the defendants-appellants and their sureties rather than the estate’s funds being held by the clerk and master.
To the extent that this petition to rehear again requests that the costs of the second appeal be paid out of the estate’s funds being held by the clerk and master, the petition is respectfully denied since it presents no new matter that has not already been considered fully by this Court.
TODD, P.J., and LEWIS, J., concur.